On Application for Rehearing.

Per Curiam.

Provosty, J.
The court did not fail to observe that among the grounds of nullity alleged in the petition was the one that the property had not been assessed in the name of the owners; but the counsel for plaintiffs not having offered the assessment roll, or an extract thereof, or any other evidence, to show how the property was assessed; and not having complained of the finding of the learned judge a quo to the *553effect that the property “was correctly assessed in their” (the owners') “names”; and not having pressed this ground of nullity in argument- or in brief; having, in fact, expressly admitted that “The evidence shows that plaintiffs had at one time been the owners of the property, which was correctly assessed in their names in 1898,” the year for the' taxes of which the property was sold, — it was considered that this-ground had been abandoned.
In connection with the notice, plaintiffs, on this application for rehearing, have mended their hold. Their objection was that the notice1 had been addressed to the former owners, instead of to the actual owner; their objection now is that the notice was addressed to Clarence1 J. Harvey et ais., instead of to all the owners, giving their names. What is said in the opinion is equally applicable to this new phase of the question.
Eehearing refused.